          Case 2:20-cv-02154-ILRL Document 15 Filed 01/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JERRY CADIERE                                                                CIVIL ACTION

 VERSUS                                                                           NO. 20-2154

 SHERIFF OF TERREBONNE PARISH, ET AL.                                       SECTION: “B”(1)


                                           ORDER
       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 25th day of January, 2021




                                            __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
